Case 5:16-cv-03260-BLF Document 452-10 Filed 02/15/19 Page 1 of 3

EXHIBIT 166

to Space Data’s Opposition to Defendants’
Motion for Summary Judgment
2/13/2049 Case 5:16-cv-03260-BLF DodcenatentiNatpalReoompq bere 5/19 Page 2 of 3

SOCIETY v EDUCATION V

RESOURCE LIBRARY I ENCYCLOPEDIC ENTRY

Location

A location is the place where a particular point or object exists.

GRADES
6 - 12, Higher Ed

SUBJECTS
Geography, Geographic Information Systems (GIS), Human Geography, Physical Geography

CONTENTS

4 Phot h
otographs -—

A location is the place where a particular point or object exists. This collection of signs in Ballyyaughan, County Clare, Ireland, gives visitors and locals
information the relative location of many different spots of interest.
Photograph by Paolo Bernabei, My Shot

YVAGAM sa

Encyclopedic Entry Vocabulary

VIEW OPTIONS

A location is the place where a particular point or object exists. Location is an important term in geography, and is
usually considered more precise than "place." A locality is a human settlement: city, town, village, or even
archaeological site.

A place's absolute location is its exact place on Earth, often given in terms of latitude and longitude.

 

For example, the Empire State Building is located at 40.7 degrees north (latitude), 74 degrees west (longitude). It
sits at the intersection of 33rd Street and Fifth Avenue in New York City, New York. That is the building’s absolute
location.

Location can sometimes be expressed in relative terms. Relative location is a description of how a place is related to
other places. For example, the Empire State Building is 365 kilometers (227 miles) north of the White House in
Washington, D.C. It is also about 15 blocks from New York's Central Park. These are just two of the building's relative
locations.

Relative location can help analyze how two places are connected, whether by distance, culture, or even technology.

 

The city of Kiev, Ukraine, for example, is about 2,298 kilometers (1,428 miles) east of London, England. The U.S. cities
of Key West, Florida, and Anchorage, Alaska, are even further apart—6,436 kilometers (3,999 miles). However,
Floridians and Alaskans share the same language, national government, and geographic features. (They both have

 

long ocean coasts subject to heavy storms, for instance.). Culturally, Ukraine and England are much further apart

 

than Florida and Alaska: They speak different languages, have different government systems, and different
geographic features. (Ukraine is landlocked, for instance, while England is part of the island nation of the United

 

 

Kingdom.)
https:/Avww.nationalgeographic.org/encyclopedia/location/
2/13/2019 Case 5:16-cv-03260-BLF DodcenatentiNattopatReoomphiq bere 5/19 Page 3 of 3
Directions like north, south, east, and west help describe where one place is in relation to another. The "Wild West"
is a cultural location that vaguely refers to parts of the United States west of the Mississippi River. The Wild West,
however, rarely includes the states of Alaska and Hawaii, the westernmost states in the nation.

Coordinates of longitude and latitude help pinpoint the absolute location of a person, place, or thing. Knowing a
location is O degrees west (longitude) and 51 degrees north (latitude) tells you it’s probably near Greenwich,
England, for instance. Knowing the location is O degrees west and 51 degrees, 28 minutes, and 40 seconds north
tells you the location is the Royal Observatory, a building in Greenwich. At the Royal Observatory, directions like
left, right, upstairs, and downstairs give visitors even more precise locations.

Even absolute location is a form of relative location! Coordinates simply give a place's position relative to the
Equator (latitude) and prime meridian (longitude).

Websites
¢ National Geographic News: Key to Lightning Deaths—Location, Location, Location
e US. Department of Education: Location—Position on Earth's Surface

 

Credits

 

User Permissions

 

https:/Avww.nationalgeographic.org/encyclopedia/location/
